DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-13, 30-46 are pending wherein claims 1, 30, 43, and 45 are in independent form.
3.	Claims 1-6, 9, 13, 30-35, 38, 42-46 have been amended. 
4.	Claims 14-29 have been cancelled.
Response to Arguments
5.	Applicant's arguments filed on 12/28/2021 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 14 of the remarks, applicant argues, “But, these portions of Choi pose the question, if (as alleged by the Office Action) the beam index is transmitted to the UE via beamforming configuration information, why does the UE transmit the beam index information to the base station? Indeed, the Office Action fails to show how or why Choi would allegedly describe the UE transmitting the beam index information to the base station when Choi clearly describes that the UE transmits beam index information to the base station. Indeed, in regard to beam indices in general, at best Choi describes the transmission of beam index information to the base station or to another UE via sidelink communications (e.g., via “SL-SSB,” (see e.g., Choi JJ] [0012]-[0014])), but fails to teach or suggest “receiving beam index information from a serving base station.”
In response, examiner respectfully disagrees because:
	Claim recites that a UE receives beam index information from a base station and Choi discloses that feature when the base station transmits beam configuration information to a UE (table 5). Claim does not recite anything about beam index transmission from the UE to base station and therefore, it is not required to explain why the UE in Choi transmits beam index to the base station. Claim recites to receive “beam index information” and beam index information does not necessarily mean beam index it can be any information related to beam index. Choi’s beam configuration information provides information related to beam index (Table 3-5) and therefore, the reception of Choi’s beam configuration information is the reception of beam index information.
7.	On page 14 of the remarks, applicant argues, “However, Choi does not teach or suggest that the “beamforming configuration information” indicates “a number of beams in each beamforming level.” Choi instead explains “[a] beamforming level may be determined based on the distance between the UEs performing the sidelink communication, and the number of beams may be different based on the beamforming level.” Choi § [0082]. Thus not only does Choi fail to describe that the beamforming configuration information indicates a subset of available beams, but also fails to describes that the subset is indicated by the base station at all regardless of the subset being indicated by beamforming configuration information or not. Thus Choi does not teach or suggest “beam index information from a serving base station that indicates a subset of a set of transmission beams that are available,” as recited in amended independent claim 2.”
In response, examiner respectfully disagrees because:
	Choi discloses four beamforming levels 0-3 and beamforming level #0 includes one beam, beamforming level #1 includes 4 beams, beamforming level #2 includes 6 beams, beamforming level #3 includes 8 beams. Therefore, the set of transmission beams include all the beams in the four beamforming levels and a subset of beams are the beams included in each beamforming level. In beamforming level #0, one beam is available (subset of beams) out of all the beams included in four beamforming levels 0-3 (set of beams). Similarly, in beamforming level #1, four beams are available (subset of beams) out of all the beams included in four beamforming levels 0-3 (set of beams). Therefore, Choi discloses to receive beam index information (beam configuration information) from a serving base station that indicates a subset (beams included in each beamforming level) of a set of transmission beams that are available (all the beams in the four beamforming levels #0-3) (Fig. 7-10, Table 3-5, Par 0084-0090).








Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 8-10, 12, 13, 30-32, 37-39, 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al (US 20200092685 A1, hereinafter referred to as Fehrenbach) in view of Kimura (US 20210076236 A1, hereinafter referred to as Kimura).
		Re claim 1, Fehrenbach teaches a method for wireless communication at a first user equipment (UE) (Group manager UE, 11) (Fig. 4), comprising:
	(i) transmitting a set of sidelink synchronization signals based at least in part on identifying (transmitting sidelink synchronization signals including primary and secondary sidelink synchronization signals after being configured by a base station) the set of sidelink synchronization signals (sidelink synchronization signals including primary and secondary sidelink synchronization signals) for transmission to at least a second UE (UE 52) for synchronizing a sidelink communications link between the first UE (UE 11) and at least the second UE (UE 52), the set of sidelink synchronization signals including one or more of a first sidelink synchronization signal (primary sidelink synchronization signal) based on system information received from the base station based on system information received from the base station, however Fehrenbach does not disclose that the set of sidelink synchronization signals including one or more of a first sidelink synchronization signal or a second sidelink synchronization signal and an identifier of the first UE based at least in part on receiving the beam index information);
	(ii) receiving, from the second UE (UE 52), a sidelink connection request (Connection steup request message from UE 52) based at least in part on the transmitted set of sidelink synchronization signals (UE 52 sends Connection steup request message after receiving synchronization signal from UE 11) (Fig.3-4, Fig. 14-16, Par 0265-0272, Par 0328-0334, Par 0347-0350, Par 0360, Par 0564-0572); and

		Fehrenbach does not explicitly disclose to (iv) receive beam index information from a serving base station that indicates a subset of a set of transmission beams that are available for transmissions of a sidelink communications link.
		Fehrenbach also does not explicitly disclose that 
	(v) primary sidelink synchronization signal provides coarse synchronization or secondary sidelink synchronization signal provides fine synchronization, and
	(vi) the set of sidelink synchronization signals including one or more of a first sidelink synchronization signal or a second sidelink synchronization signal and an identifier of the first UE based at least in part on receiving the beam index information.
		Re component (iv), Choi teaches to
	(iv) receive beam index information from a serving base station (beamforming configuration information) that indicates a subset (number of beams in each beamforming level) of a set of transmission beams (all the beams in the four beamforming levels #0-3) that are available for transmissions of a sidelink communications link (sidelink communications including transmission of synchronization signals) (Fig. 7-11, Par 0082-0090, Par 0092-0099, Par 0103-0108, Par 0112-0121).

		Fehrenbach discloses to transmit first sidelink synchronization signal (primary sidelink synchronization signal), second sidelink synchronization signal (secondary sidelink synchronization signal) and an identifier of the first UE based on system information received from the base station. Choi discloses to transmit primary sidelink synchronization signal and secondary sidelink synchronization signal based on the beam configuration information (beam index information) (Fig. 11, Par 0090-0099, Par 0103-0108, Par 0112-0121). Choi further discloses that the beam configuration information (beam index information) is included in system information transmitted by the base station (Par 0090). Therefore, Fehrenbach in view of Choi is capable of (vi) including one or more of a first sidelink synchronization signal or a second sidelink synchronization signal and an identifier of the first UE in the set of sidelink synchronization signals based at least in part on receiving the beam index information (received beam configuration information, reference Choi) and it would have been obvious to do so to efficiently configure a beam for sidelink communication, as taught by Choi (Par 0003).

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Fehrenbach by including the step that (v) primary sidelink synchronization signal provides coarse synchronization or secondary sidelink synchronization signal provides fine synchronization, as taught by Kimura for the purpose of synchronizing and collecting communication quality measurement value regarding a sidelink, as taught by Kimura (Par 0001, Par 0550).
		Claim 30 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 43 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 45 recites a non-transitory computer-readable medium storing code to be executed by a processor to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 31, 44, 46, Fehrenbach does not explicitly disclose that the set of sidelink synchronization signals are associated with predefined synchronization signals of the subset of transmission beams.
		Choi teaches that the set of sidelink synchronization signals (sidelink primary synchronization signal, sidelink secondary synchronization signal) are 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Fehrenbach by including the step that the set of sidelink synchronization signals are associated with predefined synchronization signals of the subset of transmission beams, as taught by Choi for the purpose of efficiently configuring a beam for sidelink communication, as taught by Choi (Par 0003).
		Re claims 3, 32, Fehrenbach does not explicitly disclose that the beam index information is provided in a bit mask that indicates the subset of transmission beams or in a synchronization raster that indicates the subset of transmission beams.
		Choi teaches that the beam index information is provided in a bit mask that indicates the subset of transmission beams (beam index shown in table 4) (Par 0082-0090, Par 0096-0097, Par 0106, Par 0115) or in a synchronization raster that indicates the subset of transmission beams.
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Fehrenbach by including the step that the beam index information is provided in a bit mask that indicates the subset of transmission beams or in a synchronization raster that indicates the subset of 
		Re claims 8, 37, Fehrenbach teaches to determine, at the first UE (UE 11), a mobility state of the first UE (proximity to other UEs, driving direction to a target), wherein the set of sidelink synchronization signals is based at least in part on the mobility state (UE 11 became a group manager based on the proximity to other UEs, driving direction and after becoming group manager, base station configures UE 11 for sidelink operation including transmission of sidelink synchronization signals); and transmitting an indication of the mobility state (exchanging driving direction, speed) to one or more of the second UE (UE 52) or a base station (Fig. 3-4, Par 0145-0164, Par 0196, Par 0270, Par 0331, Par 0403, Par 0440-0456).
		Re claims 9, 38, Fehrenbach teaches to receive, from a serving base station of the first UE, configuration information that indicates the set of sidelink synchronization signals (receiving sidelink configuration information from the base station to transmit sidelink signals including synchronization signals), wherein identifying the set of sidelink synchronization signals (primary sidelink synchronization signal, secondary sidelink synchronization signal) is based at least in part on receiving the configuration information (sidelink configuration information) (Fig. 3-4, Fig. 14-16, Par 0154-0164, Par 0185-0189, Par 0265-0268, Par 0453-0457). 
		Re claims 10, 39, Fehrenbach teaches that the set of sidelink synchronization signals further include a physical broadcast channel 
		Re claims 12, 41, Fehrenbach teaches that the first sidelink synchronization signal is a primary synchronization signal and the second sidelink synchronization signal is a secondary synchronization signal (Fig. 3-4, Par 0157-0165, Par 0185-0187, Par 0265-0268, Par 0453-0456).
		Re claims 13, 42, Fehrenbach teaches that physical resources to be used at the first UE for transmission of the set of sidelink synchronization signals are indicated in a signal structure configured by the serving base station (receiving RRC reconfiguration message from the base station allocating resources to transmit sidelink synchronization signals), and wherein the first sidelink synchronization signal and the second sidelink synchronization signal are determined based at least in part on the indicated physical resources (sidelink synchronization signals including primary and secondary sidelink synchronization signals are determined based on the sidelink configuration information received from the base station) (Fig. 3-4, Fig. 14-16, Par 0154-0164, Par 0185-0186, Par 0265-0268, Par 0453-0456).
10.	Claims 6, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach and Kimura as applied to claim 1 above and further in view of Yang et al (US 20190116571 A1, hereinafter referred to as Yang).
		Re claims 6, 35, Fehrenbach does not explicitly disclose to receive, from the serving base station, an indication of a time window for device discovery and 
		Yang teaches to receive, from a serving base station, an indication of a time window for device discovery and measurement (SyncTxPeriodic), and wherein the set of sidelink synchronization signals is determined based at least in part on the time window (based on SyncTxPeriodic, UE transmits SLSS), wherein identifying the set of sidelink synchronization signals (SLSS) is based at least in part on receiving the indication (SyncTxPeriodic) (Fig. 8, Par 0092-0099).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Fehrenbach by including the step to receive, from a serving base station, an indication of a time window for device discovery and measurement, and wherein the set of sidelink synchronization signals is determined based at least in part on the time window, wherein identifying the set of sidelink synchronization signals is based at least in part on receiving the indication, as taught by Yang for the purpose of efficiently synchronizing a V2V terminal, as taught by Yang (Par 0010-0013).
Allowable Subject Matter
		Claims 4, 5, 7, 11, 33, 34, 36, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Li et al (US 20210219268 A1) discloses that a platoon lead sends synchronization signals including primary and secondary synchronization signal to UE. After that, the UE sends a join request to the platoon lead to establish a sidelink communication link (Fig. 6A-B, Par 0189-0202).


















Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473